DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The definition of Double Patenting as detailed in MPEP 804: “There are generally two types of double patenting rejections. One is the “same invention” type double patenting rejection based on 35 U.S.C. 101 which states in the singular that an inventor “may obtain a patent.” The second is the “nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness.” In this instant case, the rejection is a Nonstatutory double patenting a one-way determination. As shown in the table below the conflicting claim(s) from the patent recite all the features of the claim(s) in the instant application in addition to reciting additional features and is thus narrower than the claims at issue.  Thus, the claims of the present application are broader than the claims in patent making the claims of the instant application an obvious variant.	
Claims 46-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. 11,163,259. Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the table below the conflicting claim(s) from the patent recite all the features of the claim(s) in the instant application in addition to reciting additional features and is thus narrower than the claims at issue.  Since the claims of the present application are broader than the claims in the patent, the claims of the instant application are an obvious variant.	


	
Conflicting Claims from present application (17/462,146)
Conflicting Claims from U.S. Patent 11,163,259
46. (New) A coupling member for an image forming apparatus cartridge, the coupling member being configured to rotate about a rotational axis thereof, the coupling member comprising: 
a first end portion including an outer surface and a plurality of surfaces forming a recess extending in a direction from the outer surface toward the rotational axis, the plurality of surfaces including a first surface, a second surface opposite to the first surface, and a third surface extending between the first surface and the second surface, wherein, as viewed in a direction toward the recess and perpendicular to the rotational axis, the third surface faces toward outside of the recess, and wherein both of the first and second surfaces are sloped with respect to a plane that is perpendicular to the rotational axis such that a distance measured along a direction of the rotational axis between the first and second surfaces decreases as a distance along the first and second surfaces from the outer surface increases; and 
a second end portion opposite to the first end portion, the second end portion including at least one projection configured to receive a rotational force.  

1. A coupling member for an image forming apparatus cartridge, the coupling member being configured to rotate about a rotational axis thereof, the coupling member comprising: 
a first end portion including an outer surface and a plurality of surfaces forming a recess extending from the outer surface towards the rotational axis in a direction perpendicular to the rotational axis, the plurality of surfaces including a first surface, a second surface opposite to the first surface, and a third surface extending between the first surface and the second surface, wherein, as viewed in a direction towards the recess and perpendicular to the rotational axis, the third surface faces towards outside of the recess, and wherein an edge between the third surface and the outer surface is curved such that a first end of the edge adjacent to the first surface and a second end of the edge adjacent to the second surface are closer to the rotational axis than a part of the edge between the first and second ends; and 
a second end portion opposite to the first end portion, the second end portion including at least one projection configured to receive a rotational force.

47. (New) A coupling member according to claim 46, further comprising a connecting portion that connects the first end portion and the second end portion.  

2. A coupling member according to claim 1, further comprising a connecting portion that connects the first end portion and the second end portion.

48. (New) A coupling member according to claim 46, wherein, as measured along a line perpendicular to the rotational axis of the coupling member, a distance from the rotational axis to an outermost surface of the connecting portion is less than a distance from the rotational axis to at least part of an outermost surface of the second end portion.  

3. A coupling member according to claim 2, wherein, as measured along a line perpendicular to the rotational axis of the coupling member, a distance from the rotational axis to an outermost surface of the connecting portion is less than a distance from the rotational axis to at least part of an outermost surface of the second end portion.

49. (New) A coupling member according to claim 46, wherein the second end portion includes two projections that are positioned on opposite sides of the second end portion.  

4. A coupling member according to claim 1, wherein the second end portion includes two projections that are positioned on opposite sides of the second end portion.

50. (New) A coupling member according to claim 49, wherein the second end portion includes a surface with a recess formed therein, with the two projections projecting from the surface.  

5. A coupling member according to claim 4, wherein the second end portion includes a surface with a recess formed therein, with the two projections projecting from the surface.

51. (New) A coupling member according to claim 46, wherein the outer surface has a substantially spherical shape.  

6. A coupling member according to claim 1, wherein the outer surface has a substantially spherical shape.

52. (New) A coupling member for an image forming apparatus cartridge, the coupling member being configured to rotate about a rotational axis thereof, the coupling member comprising: 
a first end portion including an outer surface, the first end portion including: 
(i) a first plurality of surfaces forming a first recess, the first plurality of surfaces including (i-i) a first surface, (i-ii) a second surface opposite to the first surface, and (i-iii) a third surface extending between the first surface and the second surface, wherein, as viewed in a direction toward the recess and perpendicular to the rotational axis, the third surface faces toward outside of the recess, and wherein both of the first and second surfaces are sloped with respect to a 6plane that is perpendicular to the rotational axis such that a distance measured along a direction of the rotational axis between the surfaces decreases as a distance along the surfaces from the outer surface increases, and 
(ii) a second plurality of surfaces forming a second recess, the second plurality of surfaces including (ii-i) a first surface, (ii-ii) a second surface opposite to the first surface, and (ii-iii) a third surface extending between the first surface and the second surface, wherein, as viewed in a direction toward the second recess and perpendicular to the rotational axis, the third surface faces toward outside of the second recess, and wherein both of the first and second surfaces are sloped with respect to a plane that is perpendicular to the rotational axis such that a distance measured along a direction of the rotational axis between the first and second surfaces decreases as a distance along the first and second surfaces from the outer surface increases; and 
a second end portion opposite to the first end portion, the second end portion including at least one projection configured to receive a rotational force, 
wherein, as viewed in a direction toward the first and second recesses and perpendicular to the rotational axis, and the first recess and second recess are open to opposite sides of the first end portion.  

9. A coupling member for an image forming apparatus cartridge, the coupling member being configured to rotate about a rotational axis thereof, the coupling member comprising: 
a first end portion including an outer surface, the first end portion including 
(i) a first plurality of surfaces forming a first recess, the first plurality of surfaces including (i-i) a first surface, (i-ii) a second surface opposite to the first surface, and (i-iii) a third surface extending between the first surface and the second surface, wherein, as viewed in a direction towards the recess and perpendicular to the rotational axis, the third surface faces towards outside of the recess, and 
(ii) a second plurality of surfaces forming a second recess, the second plurality of surfaces including (ii-i) a first surface, (ii-ii) a second surface opposite to the first surface, and (ii-iii) a third surface extending between the first surface and the second surface, wherein, as viewed in a direction towards the recess and perpendicular to the rotational axis, and the first recess and second recess are open to opposite sides of the first end portion, and wherein edges between the third surfaces and the outer surface are curved such that first ends the edges adjacent to the first surfaces and second ends of the edges adjacent to the second surfaces are closer to the rotational axis than parts of the edges between the first and second ends; and 
a second end portion opposite to the first end portion, the second end portion including at least one projection configured to receive a rotational force.

53. (New) A coupling member according to claim 52, further comprising a connecting portion that connects the first end portion and the second end portion.  

10. A coupling member according to claim 9, further comprising a connecting portion that connects the first end portion and the second end portion.

54. (New) A coupling member according to claim 52, wherein, as measured along a line perpendicular to the rotational axis of the coupling member, a distance from the rotational axis to an outermost surface of the connecting portion is less than a distance from the rotational axis to at least part of an outermost surface of the second end portion.  

11. A coupling member according to claim 10, wherein, as measured along a line perpendicular to the rotational axis of the coupling member, a distance from the rotational axis to an outermost surface of the connecting portion is less than a distance from the rotational axis to at least part of an outermost surface of the second end portion.

55. (New) A coupling member according to claim 52, wherein the second end portion includes two projections that are positioned on opposite sides of the second end portion.  

12. A coupling member according to claim 9, wherein the second end portion includes two projections that are positioned on opposite sides of the second end portion.

56. (New) A coupling member according to claim 55, wherein the second end portion includes a surface with a recess formed therein, with the two projections projecting from the surface.  

13. A coupling member according to claim 12, wherein the second end portion includes a surface with a recess formed therein, with the two projections projecting from the surface.

57. (New) A coupling member according to claim 52, wherein the outer surface has a substantially spherical shape.

14. A coupling member according to claim 9, wherein the outer surface has a substantially spherical shape.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852